Graves, J.
This case is governed by Chapman v. Spears 43 Mich. 541, decided at this term. The case was left to rest on the disclosures, and there is no room for saying that they established either an indebtedness to Ward or possession of any property of his at the time of the service of the process. Where, in these proceedings against garnishees under the statute relative to justices’ courts, the plaintiff contents himself with the showing obtained from the garnishee, it must be clear and distinct in the statements or admissions on which recovery depends, or be considered insufficient.
The judgment must be reversed, and one entered here for defendants, with their costs of all the courts.
The other Justices concurred.